AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for thH_                                         FILED IN THE
                                                      Eastern District of Washington                            U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON

                         TRINIDAD R.,
                                                                                                              Dec 27, 2019
                                                                     )
                                                                                                               SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:19-CV-5052-EFS
 ANDREW M. SAUL, Commissioner of Social Security,                    )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties' Stipulated Motion for Remand (ECF No. 19) is GRANTED. Judgment is entered in favor of Plaintiff. The
u
              matter is REVERSED and REMANDED to the Commissioner of Social Security for further administrative proceedings
              pursuant to sentence four of 42 U.S.C. § 405(g).



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   Edward F. Shea                                            on the parties' Stipulated Motion
      for Remand (ECF No. 19).


Date: December 27, 2019                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                           %\ Deputy Clerk

                                                                            Angela Noel
